Exhibit 10.2
 

 
EMPLOYEE BENEFITS AGREEMENT


BY AND BETWEEN


ALLTEL CORPORATION


AND ALLTEL HOLDING CORP.
 
DATED AS OF DECEMBER 8, 2005
 





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
ARTICLE 1 DEFINITIONS

 
1.01.
Definitions.
 

 
1.02.
Other Capitalized Terms.
 

 
1.03.
Schedule I.
 

 
1.04.
Schedule V.
 

 
ARTICLE 2 EMPLOYEES AND GENERAL PRINCIPLES

 
2.01.
Designation of Spinco Employees and Spinco Individuals.
 

 
2.02.
Collective Bargaining Agreements.
 

 
2.03.
Assumption, Retention of Liabilities.
 

 
2.04.
No Duplication of Benefits.
 

 
2.05.
No Acceleration of Benefits.
 

 
2.06.
Beneficiary Designations.
 

 
2.07.
Spinco Amendment Authority.
 

 
2.08.
Asset Transfers.
 

 
2.09.
Spinco Responsibility and Rights.
 

 
2.10.
No Commitment to Employment or Benefits.
 

 
2.11.
No Expansion of Participation.
 

 
2.12.
No Alteration of Collective Bargaining Agreements.
 

 
2.13.
Government Reporting.
 

 
ARTICLE 3 DEFINED BENEFIT RETIREMENT PLANS

 
3.01.
Establishment of Mirror Retirement Plan and Trust.
 

 
3.02.
Pension Plan Transfer Amount.
 

 
ARTICLE 4 DEFINED CONTRIBUTION RETIREMENT PLANS

 
4.01.
Establishment of Mirror 401(k) Plan and Trust.
 

 
4.02.
Establishment of Mirror Profit Sharing Plan and Trust.
 

 
4.03.
Georgia Telephone Corporation Profit Sharing Plan.
 

 
4.04.
Accucomm Telecommunications, Inc.
 

 
ARTICLE 5 HEALTH AND WELFARE PLANS

 
5.01.
Establishment of Mirror Comprehensive Plan of Group Insurance and Trust.
 

 
5.02.
Establishment of Mirror Long Term Disability Plan.
 

 
5.03.
Establishment of Mirror Flex Plan.
 

 
5.04.
Establishment of Mirror Group Accident Plan.
 

 
5.05.
Establishment of Mirror Special Insurance Plan.
 

 
ARTICLE 6 MISCELLANEOUS BENEFITS

 
6.01.
Establishment of Mirror Educational Assistance Plan.
 

 
6.02.
Establishment of Mirror Adoption Assistance Plan.
 

 
6.03.
Establishment of Mirror Severance Plan.
 

 
6.04.
Leave of Absence Programs and FMLA.
 

 
6.05.
Employee Stock Purchase Plan.
 

 
6.06.
People Practices.
 

 
ARTICLE 7 INCENTIVE PLANS AND STOCK-BASED COMPENSATION

 
7.01.
Incentive Awards.
 

 
7.02.
Stock Options.
 

 
7.03.
Restricted Stock.
 

 
7.04.
Other Plans.
 

 
ARTICLE 8 EXECUTIVE BENEFITS

 
8.01.
Establishment of Mirror Benefit Restoration Plan.
 

 
8.02.
Establishment of Mirror Supplemental Medical Reimbursement Plan.
 

 
8.03.
Executive Deferred Compensation Sub-Plan.
 

 
8.04.
1998 Management Deferred Compensation Sub-Plan.
 

 
ARTICLE 9 GENERAL AND ADMINISTRATIVE PROVISIONS

 
9.01.
Sharing of Participant Information.
 

 
9.02.
Cooperation.
 

 
9.03.
Fiduciary Matters.
 

 
9.04.
Consent of Third Parties.
 

 
9.05.
Distribution Agreement.
 

 
9.06.
Service Provider Contracts.
 

 
9.07.
Indemnification.
 





 

(ii)


--------------------------------------------------------------------------------




EMPLOYEE BENEFITS AGREEMENT
 
This EMPLOYEE BENEFITS AGREEMENT (this "Agreement"), dated as of December 8,
2005, is by and between Alltel Corporation, a Delaware corporation ("Alltel"),
and Alltel Holding Corp., a newly formed Delaware corporation and a wholly owned
subsidiary of Alltel ("Spinco").
 
RECITALS
 
WHEREAS, Alltel, Spinco and Valor Communications Group, Inc., a Delaware
corporation (the "Company"), have entered into an Agreement and Plan of Merger,
dated as of December 8, 2005 (the "Merger Agreement"), pursuant to which Spinco
will merge with and into the Company, with the Company continuing as the
surviving corporation (the "Merger");
 
WHEREAS, Alltel and Spinco have entered into a Distribution Agreement, dated as
of December 8, 2005 (the "Distribution Agreement") setting forth certain
transactions that are conditions to consummation of the Merger, including
certain preliminary restructuring transactions whereby assets and liabilities
predominately relating to or arising from the operation of Alltel's wireline
communications business are transferred to Spinco or a Spinco Subsidiary; and
 
WHEREAS, pursuant to the Distribution Agreement, Alltel and Spinco have agreed
to enter into this Agreement allocating assets, liabilities, and
responsibilities with respect to certain employee benefit plans, policies, and
compensation programs between them.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
1.01.  Definitions. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
 
(a)  Agreement. Agreement means this Employee Benefits Agreement, including all
Schedules hereto.
 
(b)  Alltel Wireless Individuals. Alltel Wireless Individuals means the
employees, former employees, and the beneficiaries, dependents, alternate payees
within the meaning of Section 206(d) of ERISA, and qualified beneficiaries
within the meaning of Section 607 of ERISA thereof who are not Spinco Employees
or Spinco Individuals.
 
(c)  Beginning Date. Beginning Date means the date that the Distribution
Agreement is entered into by Alltel and Spinco.
 
(d)  Code. Code means the Internal Revenue Code of 1986, as amended. 
 
(e)  ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
 
(f)  FMLA. FMLA means the Family and Medical Leave Act of 1993, as amended.
 
(g)  PBGC. PBGC means the Pension Benefit Guaranty Corporation or any successor
thereto.
 
(h)  Pension Transfer Date. Pension Transfer Date means the date on which the
assets are transferred pursuant to Section 3.01(c) of the Agreement, which date
shall be as soon as reasonably practicable after the establishment of the Spinco
Pension Plan (as defined herein).
 
(i)  Spinco Employees. Spinco Employees means the employees of AT Co. Group
primarily engaged in the Spinco Business who are (1) transferred to or accept
employment with Spinco, whether salaried or hourly and whether or not on
vacation, leave, or authorized absence in accordance with the established
practices or policies of Alltel on the Beginning Date and (2) designated as a
Spinco Employee in accordance with Section 2.01 of this Agreement.
 
(j)  Spinco Individuals. Spinco Individuals means the former employees of the AT
Group who were engaged in the Spinco Business and the beneficiaries, including
dependents, alternate payees within the meaning of Section 206(d) of ERISA, and
qualified beneficiaries within the meaning of Section 607 of ERISA thereof to
the extent such beneficiaries, dependents, alternate payees and qualified
beneficiaries have any interest in the employee benefit plans, policies and
compensation programs set forth in Schedule III. Notwithstanding the foregoing,
no individual shall be deemed a Spinco Individual for purposes of this Agreement
unless designated as a Spinco Individual in accordance with Section 2.01 of this
Agreement.
 
1.02.  Other Capitalized Terms. Capitalized terms used in this Agreement (and
not otherwise defined in the preamble, recitals, or Section 1.01) shall have the
respective meanings assigned to them in the Distribution Agreement, except for
names of benefit arrangements and unless the contrary is clearly indicated by
the context.
 
1.03.  Schedule I. Schedule I sets forth the Alltel employee benefit plans,
policies, and compensation programs in effect as of the Beginning Date.
 
1.04.  Schedule V. Schedule V sets forth a list of Spinco Employees and Spinco
Individuals as of the Beginning Date, which list will be updated from time to
time prior to the Distribution Date by Alltel.
 
ARTICLE 2
 
EMPLOYEES AND GENERAL PRINCIPLES
 
2.01.  Designation of Spinco Employees and Spinco Individuals. Prior to the
Distribution Date, Alltel and Spinco shall take or cause to be taken all actions
necessary to cause the Spinco Employees to be employed by Spinco or a Spinco
Subsidiary. Until the Distribution Date, Spinco shall continue to use existing
salary or pay structures for Spinco Employees, including ordinary salary and pay
adjustments in the normal course of business or salary or pay adjustments made
in connection with a Spinco Employee's change in responsibility or a change in
structure of Spinco. Prior to the Distribution Date, Alltel shall designate
those employees and other individuals who shall constitute Spinco Employees and
Spinco Individuals for purposes of this Agreement. Alltel shall provide Spinco
and the Company or their designated agents and the Steering Committee with the
list of the individuals so designated (as well as information with respect to
service and most recent annual compensation with the AT Co. Group) within 15
days prior to the Distribution Date.
 
2.02.  Collective Bargaining Agreements. Prior to the Distribution Date, Alltel
and Spinco shall take or cause to be taken actions that are necessary (if any)
for Spinco or a Spinco Subsidiary to continue to maintain or to assume any
collective bargaining agreements relating to Spinco Employees. Schedule II sets
forth a list of collective bargaining agreements relating to Spinco Employees in
effect as of the Beginning Date.
 
2.03.  Assumption, Retention of Liabilities. As described in this Agreement and
except as otherwise provided in the Distribution Agreement, Spinco hereby
agrees, as of the dates set forth herein, to assume and to pay, perform,
fulfill, and discharge, or to cause an employee benefit plan to assume, pay,
perform, fulfill, and discharge, or to cause an employee benefit plan, program
or arrangement to assume, pay, perform, fulfill and discharge, in accordance
with their respective terms, all liabilities (regardless of when or where such
liabilities arose or arise or were or are incurred) relating to Spinco Employees
and Spino Individuals, under or with respect to the employee benefit plans,
policies, and compensation programs as set forth in Schedule III, to the extent
relating to, arising out of, or resulting from future, present, or former
employment with the AT Co. Group or Spinco Group. Alltel and AT Co. Group hereby
agrees to retain, pay, perform, fulfill and discharge or cause an employee
benefit plan, program or arrangement to retain, pay, perform, fulfill and
discharge, in accordance with their respective terms, all liabilities
(regardless of when or where such liabilities arose or arise or were or are
incurred) relating to Alltel Wireless Employees.
 
2.04.  No Duplication of Benefits. The Spinco employee benefit plans, policies,
and compensation programs shall be, with respect to Spinco Employees and Spinco
Individuals, and in accordance with the terms of such benefit plans, policies
and compensation programs and applicable law, the successors in interest to, and
shall not provide benefits that duplicate benefits provided by, the
corresponding Alltel employee benefit plans, policies, and compensation
programs. Alltel and Spinco shall agree on methods and procedures to prevent
Spinco Individuals from receiving duplicative benefits. Nothing in this
Agreement shall entitle any Alltel Wireless Employee to any benefit, right or
interest in any benefit plans, policies, and compensation programs established
by Spinco pursuant to this Agreement.
 
2.05.  No Acceleration of Benefits. Except as otherwise provided in this
Agreement or in the Distribution Agreement, no provision of this Agreement or
the Distribution Agreement shall be construed to create any right, or accelerate
vesting or entitlement, to any compensation or benefit whatsoever on the part of
any Spinco Employee or Spinco Individual or other future, present or former
employee of the AT Co. Group or Spinco Group under any benefit plans, policies,
and compensation programs of the AT Co. Group or Spinco Group.
 
2.06.  Beneficiary Designations. All beneficiary designations made by Spinco
Employees and Spinco Individuals for Alltel employee benefit plans shall be
transferred to and be in full force and effect under the corresponding Spinco
employee benefit plans until such beneficiary designations are replaced or
revoked by the Spinco Employees and Spinco Individuals who made the beneficiary
designation.
 
2.07.  Spinco Amendment Authority. Except as otherwise provided in this
Agreement or in the Distribution Agreement, nothing in this Agreement is
intended to prohibit Spinco or the Spinco Group from amending or terminating any
employee benefit plans, policies, and compensation programs at any time after
the Distribution Date. 
 
2.08.  Asset Transfers. The provisions of this Agreement for the transfer of
assets from certain trusts relating to Alltel employee benefit plans to the
corresponding trusts relating to Spinco employee benefit plans are based upon
the understanding of the parties that each such Spinco employee benefit plan
will assume the corresponding liabilities from the Alltel employee benefit plan
relating to the Spinco Employees and Spinco Individuals, as provided for in this
Agreement.
 
2.09.  Spinco Responsibility and Rights. Spinco may perform any responsibility
or exercise any right under this Agreement by causing such responsibility or
right to be undertaken or exercised by a Spinco Subsidiary, provided, however,
that Spinco shall be fully responsible to Alltel for ensuring compliance by
Spinco, any Spinco Subsidiary and the Spinco Group with the applicable terms of
this Agreement.
 
2.10.  No Commitment to Employment or Benefits. Nothing contained in this
Agreement shall be construed as a commitment or agreement on the part of any
person to continue employment with the AT Co. Group or Spinco Group, or as a
commitment on the part of the AT Co. Group or Spinco Group to continue the
employment, compensation, or benefits of any person for any period. This
Agreement is solely for the benefit of the AT Co. Group, Spinco Group and the
Company and nothing in this Agreement, express or implied, is intended to confer
any rights, benefits, remedies, obligations or liabilities under this Agreement
upon any Person, including any Spinco Employee, Spinco Individual, Alltel
Wireless Employee, employee of the Company, or officer, director or contractor
of the AT Co. Group, the Spinco Group or the Company, other than the Company and
parties to this Agreement and their respective successors and assigns.
 
2.11.  No Expansion of Participation. Unless otherwise determined by Spinco, a
Spinco Employee or Spinco Individual shall be entitled to participate in a
Spinco employee benefit plan, policy or compensation program established
pursuant to this Agreement only to the extent that such Spinco Employee or
Spinco Individual was entitled to participate in the corresponding Alltel
employee benefit plan, policy or compensation program in effect immediately
prior to the Effective Time.
 
2.12.  No Alteration of Collective Bargaining Agreements. Nothing in this
Agreement is intended to alter the provisions of any collective bargaining
agreement set forth on Schedule II or modify in any way the obligations of the
AT Group or Spinco or the Spinco Group to any person or union as described in
such agreement.
 
2.13.  Government Reporting. Prior to the Distribution Date or within such other
time period described by applicable law or regulation, Alltel shall notify or
report to the appropriate government agency regarding the transactions
contemplated by, or the actions taken pursuant to this Agreement to the extent
such notification or report is required by ERISA, the Code or other applicable
law, and shall provide all information required by such government agency.
 
ARTICLE 3
 
DEFINED BENEFIT RETIREMENT PLANS
 
3.01.  Establishment of Mirror Retirement Plan and Trust.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan and related trust intended to be qualified under
Section 401(a) of the Code and exempt from taxation under Section 501(a) of the
Code for Spinco Employees and Spinco Individuals, the provisions of which shall
be substantially similar to provisions of the Alltel Corporation Pension Plan
(the "Spinco Pension Plan") including for this purpose the amendments to the
Alltel Corporation Pension Plan regarding the freeze of benefit accruals under
such plan for certain employees effective as of December 31, 2005 or December
31, 2010, as applicable, under the amendment.
 
(b)  Determination Letter. Before the expiration of the applicable remedial
amendment period under Section 401(b) of the Code, Spinco shall file an
application for and make commercially reasonable efforts to obtain a
determination from the Internal Revenue Service that the Spinco Pension Plan and
related trust are qualified within the meaning of Sections 401(a) and 501(a) of
the Code, respectively.
 
(c)  Transfer of Assets/Liabilities. On the Pension Transfer Date, Alltel shall
transfer, or cause to be transferred, in accordance with Section 414(l) of the
Code, the assets and liabilities attributable to the Spinco Employees and Spinco
Individuals from the Alltel Corporation Pension Plan and its related trust to
the Spinco Pension Plan and its related trust. The amount of assets and
liabilities transferred from the Alltel Corporation Pension Plan to the Spinco
Pension Plan shall be determined in accordance with Section 3.02.
 
3.02.  Pension Plan Transfer Amount.
 
(a)  The liabilities transferred from the Alltel Corporation Pension Plan to the
Spinco Pension Plan will be the current liability with respect to the Spinco
Employees and Spinco Individuals under the Alltel Corporation Pension Plan as of
the Pension Transfer Date. Except as provided in Section 3.02(b), the amount of
assets transferred from the Alltel Corporation Pension Plan to the Spinco
Pension Plan shall be the amount equal to a percentage of the fair market value
of the assets of the Alltel Corporation Pension Plan as of the Pension Transfer
Date, where the percentage is the quotient of (1) the current liability with
respect to the Spinco Employees and Spinco Individuals under the Alltel
Corporation Pension Plan as of the Pension Transfer Date divided by (2) the
entire current liability under the Alltel Corporation Pension Plan as of the
Pension Transfer Date. "Current liability" shall be calculated utilizing the
actuarial methods and assumptions attached hereto as Schedule IV.
 
(b)  In no event shall the amount transferred under Section 3.02(a) be less than
the amount required to be transferred under the requirements of Section 414(l)
of the Code.
 
(c)  In the event Alltel makes a contribution(s) to the Alltel Corporation
Pension Plan at or prior to the time of transfer of assets and liabilities to
the Spinco Pension Plan, Spinco will pay to Alltel the percentage of the
contribution(s) over $20 million equal to the quotient of (1) the current
liability (as defined in Section 3.02(a)) with respect to the Spinco Individuals
under the Alltel Corporation Pension Plan as of the Pension Transfer Date
divided by (2) the entire current liability (as defined in Section 3.02(a))
under the Alltel Corporation Pension Plan as of the Pension Transfer Date.
 
ARTICLE 4
 
DEFINED CONTRIBUTION RETIREMENT PLANS
 
4.01.  Establishment of Mirror 401(k) Plan and Trust.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan and related trust intended to be qualified under
Section 401(a) of the Code and exempt from taxation under Section 501(a) of the
Code for Spinco Employee and Spinco Individuals, the provisions of which shall
be substantially similar to provisions of the Alltel Corporation 401(k) Plan
(the "Spinco 401(k) Plan").
 
(b)  Determination Letter. Before the expiration of the applicable remedial
amendment period under Section 401(b) of the Code, Spinco shall file for and
make commercially reasonable efforts to obtain a determination from the Internal
Revenue Service that the Spinco 401(k) Plan and related trust are qualified
within the meaning of Sections 401(a) and 501(a) of the Code, respectively.
 
(c)  Transfer of Assets/Liabilities. As soon as reasonably practicable after the
establishment of the Spinco 401(k) Plan, Alltel shall transfer, or cause to be
transferred, in accordance with Section 414(l) of the Code, the account balances
(assets and liabilities) of the Spinco Employees and Spinco Individuals from the
Alltel Corporation 401(k) Plan and its related trust to the Spinco 401(k) Plan
and its related trust. Any participant loan notes with respect to the Spinco
Individuals shall be transferred in-kind.
 
4.02.  Establishment of Mirror Profit Sharing Plan and Trust.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan and related trust intended to be qualified under
Section 401(a) of the Code and exempt from taxation under Section 501(a) of the
Code for Spinco Employees and Spinco Individuals, the provisions of which shall
be substantially similar to the provisions of the Alltel Corporation Profit
Sharing Plan (the "Spinco Profit Sharing Plan").
 
(b)  Determination Letter. Before the expiration of the applicable remedial
amendment period under Section 401(b) of the Code, Spinco shall file an
application for and make commercially reasonable efforts to obtain a
determination from the Internal Revenue Service that the Spinco Profit Sharing
Plan and related trust are qualified within the meaning of Sections 401(a) and
501(a) of the Code, respectively.
 
(c)  Transfer of Assets/Liabilities. As soon as reasonably practicable after the
establishment of the Spinco Profit Sharing Plan, Alltel shall transfer, or cause
to be transferred, in accordance with Section 414(l) of the Code, the account
balances (assets and liabilities) of the Spinco Employees and Spinco Individuals
from the Alltel Corporation Profit Sharing Plan and its related trust to the
Spinco Profit Sharing Plan and related trust. Alltel will properly accrue
liability on the financial statements prior to the Distribution Date for the
amount of any contributions (prorated to the Distribution Date) required to be
made with respect to any Spinco Employees or Spinco Individuals under the terms
of Alltel Corporation Profit Sharing Plan, disregarding any minimum hours, end
of year employment or similar requirements thereunder.
 
4.03.  Georgia Telephone Corporation Profit Sharing Plan. Prior to the
Distribution Date, Alltel shall transfer, or cause to be transferred, the plan
sponsorship, assets, liabilities and administration of the Georgia Telephone
Corporation Profit Sharing Plan to Spinco.
 
4.04.  Accucomm Telecommunications, Inc. 401(k) Plan. Prior to the Distribution
Date, Alltel shall transfer, or cause to be transferred, the plan sponsorship,
assets, liabilities and administration of the Accucomm Telecommunications, Inc.
401(k) Plan to Spinco.
 
ARTICLE 5
 
HEALTH AND WELFARE PLANS
 
5.01.  Establishment of Mirror Comprehensive Plan of Group Insurance and Trust.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan for Spinco Employees and Spinco Individuals, the
provisions of which shall be substantially identical to the provisions of the
Alltel Comprehensive Plan of Group Insurance, including provisions regarding
qualified beneficiaries within the meaning of Section 607 of ERISA and retirees
(the "Spinco Comprehensive Plan").
 
(b)  Retention of Obligations/Assets. Spinco may, but is not required to
establish, or cause to be established, a trust intended to be exempt from
taxation under Section 501(c)(9) of the Code for Spinco Employees or Spinco
Individuals. Alltel and the Alltel Comprehensive Plan of Group Insurance shall
retain any and all liabilities with respect to claims incurred under such plan
by the Spinco Employees and Spinco Individuals on or prior to the Distribution
Date, regardless of whether such claims are reported before, on or after the
Distribution Date. No assets of the trust related to the Alltel Comprehensive
Plan of Group Insurance shall be transferred to Spinco or any trust established
by Spinco.
 
(c)  Elections. Spinco shall cause its Spinco Comprehensive Plan to recognize
and maintain all coverage and contribution elections made with respect to the
Spinco Employees and Spinco Individuals under the Alltel Comprehensive Plan of
Group Insurance. Spinco shall apply such elections under the Spinco
Comprehensive Plan for the remainder of the period or periods for which the
elections are by their terms applicable.
 
(d)  Maximums and Coverage Limits. Spinco shall cause the Spinco Comprehensive
Plan to recognize and give credit for (1) all amounts applied by Spinco
Individuals under the Alltel Comprehensive Plan of Group Insurance to
deductibles, out-of-pocket maximums, and other applicable benefit coverage
limits with respect to which such expenses have been incurred during the
calendar year in which the Distribution Date occurs and (2) all benefits paid
to, or received by, Spinco Employees and Spinco Individuals under the Alltel
Comprehensive Plan of Group Insurance, in either case, for purposes of
determining when such persons have received the maximum benefits, including
lifetime maximum benefits, provided under the Spinco Comprehensive Plan.
 
5.02.  Establishment of Mirror Long Term Disability Plan.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan for Spinco Employees, the provisions of which
shall be substantially similar to the provisions of the Alltel Corporation Long
Term Disability Plan (the "Spinco LTD Plan").
 
(b)  Retention of Obligations/Liabilities. Effective as of the date of
establishment of the Spinco LTD Plan, the obligations and liabilities incurred
on or prior to such date with respect to Spinco Employees and Spinco Individuals
under the Alltel Corporation Long Term Disability Plan shall be and remain the
sole responsibility of Alltel Corporation Long Term Disability Plan.
 
5.03.  Establishment of Mirror Flex Plan.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan for Spinco Individuals, the provisions of which
shall be substantially similar to the provisions of the Income Advantage Plan
(POP) (the "Spinco Flex Plan").
 
(b)  Elections. Spinco shall cause its Spinco Flex Plan to recognize and
maintain all coverage and contribution elections made with respect to the Spinco
Individuals under the Income Advantage Plan (POP). Spinco shall apply such
elections under the Spinco Flex Plan for the remainder of the period or periods
for which the elections are by their terms applicable. With respect to any
expense reimbursement account covered under Section 125 of the Code, Spinco
shall cause the Spinco Flex Plan to recognize the account balances of the Spinco
Individuals under the Income Advantage Plan (POP), regardless of whether the
account balance is positive or negative, as if their participation in the Spinco
Flex Plan had been since the beginning of the calendar year. Alltel shall
transfer assets equal to the value of the account balances under the Spinco Flex
Plan as of the Distribution Date to Spinco.
 
5.04.  Establishment of Mirror Group Accident Plan.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan for Spinco Employees, the provisions of which
shall be substantially similar to the provisions of the Group Accident Plan (the
"Spinco Accident Plan").
 
(b)  Retention of Obligations/Liabilities. Effective as of the date of
establishment of the Spinco Accident Plan, the obligations and liabilities
incurred on or prior to such date with respect to Spinco Employees and Spinco
Individuals under the Group Accident Plan shall be and remain the sole
responsibility of the Group Accident Plan.
 
5.05.  Establishment of Mirror Special Insurance Plan.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan for Spinco Employees, the provisions of which
shall be substantially similar to the provisions of the Special Insurance Plan
for Former Allied Telephone Profit Sharing (the "Spinco Special Insurance
Plan").
 
(b)  Retention of Obligations/Liabilities. Effective as of the date of
establishment of the Spinco Special Insurance Plan, the obligations and
liabilities incurred on or prior to such date with respect to Spinco Employees
and Spinco Individuals under the Special Insurance Plan for Former Allied
Telephone Profit Sharing shall be and remain the sole responsibility of the
Special Insurance Plan for Former Allied Telephone Profit Sharing.
 
ARTICLE 6
 
MISCELLANEOUS BENEFITS
 
6.01.  Establishment of Mirror Educational Assistance Plan. 
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan for Spinco Employees, the provisions of which
shall be substantially similar to the provisions of the Educational Assistance
Plan (the "Spinco Educational Plan").
 
(b)  Transfer of Obligations/Liabilities. Effective as of the date of
establishment of the Spinco Educational Plan, the obligations and liabilities
with respect to Spinco Employees under the Educational Assistance Plan shall be
transferred to and assumed by the Spinco Educational Plan.
 
6.02.  Establishment of Mirror Adoption Assistance Plan.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan for Spinco Employees, the provisions of which
shall be substantially similar to the provisions of the Adoption Assistance Plan
(the "Spinco Adoption Plan").
 
(b)  Transfer of Obligations/Liabilities. Effective as of the date of
establishment of the Spinco Adoption Plan, the obligations and liabilities with
respect to Spinco Employees under the Adoption Assistance Plan shall be
transferred to and assumed by the Spinco Adoption Plan.
 
6.03.  Establishment of Mirror Severance Plan. 
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan for Spinco Employees, the provisions of which
shall be substantially similar to the provisions of the Severance Pay Plan (the
"Spinco Severance Plan").
 
(b)  No Benefit Triggered. The Distribution, Merger or both shall not be an
event that entitles a Spinco Employer or Spinco Individual to benefits under the
Severance Pay Plan or Spinco Severance Plan.
 
(c)  One-Year Preservation Period For a period of one year after the
Distribution Date, the Spinco Severance Plan shall not be amended so as to
provide benefits that are less than that which would have been provided on the
day before the Distribution Date.
 
6.04.  Leave of Absence Programs and FMLA. Prior to the Distribution Date,
Spinco shall assume and thereafter honor all terms and conditions of leaves of
absence which have been granted to any Spinco Employees under a leave of absence
program or FMLA by the AT Co. Group. After the Distribution Date, unless
otherwise provided in the Transition Services Agreement, Spinco shall be solely
responsible for administering leaves of absence and compliance with FMLA with
respect to Spinco Employees. Spinco shall recognize all periods of service of
Spinco Employees with the AT Co. Group, as applicable, to the extent such
service is recognized by AT Co. Group for the purpose of eligibility for leave
entitlement under an Alltel leave of absence program and FMLA.
 
6.05.  Employee Stock Purchase Plan. For the period prior to the Distribution
Date, Spinco Employees shall be eligible to participate in the Employee Stock
Purchase Plan. On or after the Distribution Date, Spinco Individuals shall not
be eligible to participate in the Employee Stock Purchase Plan.
 
6.06.  People Practices. Prior to the Distribution Date, Spinco shall establish,
or cause to be established, people practices for Spinco Employees, the
provisions of which shall be substantially similar to the provisions of the
Alltel People Practices (the "Spinco People Practices"). Effective as of the
date of establishment of the Spinco People Practices, the obligations and
liabilities with respect to Spinco Employees under the Alltel People Practices
(including service bridging, employee assistance programs, bereavement,
holidays, jury and witness duty, leave of absence, sick pay program, short term
earnings protection program (STEPP), and vacation) shall be transferred to and
assumed by Spinco and Spinco shall recognize all periods of service of Spinco
Employees with the AT Co. Group, as applicable, under the Spinco People
Practices to the extent such service is recognized by AT Co. Group for the
purpose of eligibility for Alltel People Practices.
 
ARTICLE 7
 
INCENTIVE PLANS AND STOCK-BASED COMPENSATION
 
7.01.  Incentive Awards.
 
(a)  Alltel Corporation Performance Incentive Compensation Plan. For the 2006
performance period, awards held by Spinco Individuals under the Alltel
Corporation Performance Incentive Compensation Plan as of the Distribution Date
shall be paid as follows:
 
(1)  The awards shall be deemed earned based on the Alltel Board of Directors'
or appropriate committee thereof reasonable estimate, as of the Distribution
Date, of the actual performance level during the period commencing on January 1,
2006 and ending on the Distribution Date. If earned, each such Spinco Individual
shall be entitled to a pro rata award, the amount of which shall be calculated
based on the number of days in the period commencing on January 1, 2006 and
ending on the Distribution Date out of the total number of days in the
performance measurement period. The amounts described in this Section
7.01(a)(1), if any, shall be paid by Alltel in cash (subject to applicable
deferrals, deductions and tax withholdings) by the Distribution Date.
 
(2)  Prior to the Distribution Date, Spinco shall establish, or cause to be
established, a plan, the provisions of which shall be substantially identical to
provisions of the Alltel Corporation Performance Incentive Compensation Plan,
which shall apply to the performance period beginning the day after the
Distribution Date and ending on December 31, 2006. Spinco shall establish
appropriate performance targets and award amounts that shall be in effect for
such performance period and shall designate such Spinco Individuals as
participants.
 
(b)  Alltel Corporation Long-Term Performance Incentive Compensation Plan.
Outstanding awards held by Spinco Individuals under the Alltel Corporation
Long-Term Performance Incentive Compensation Plan as of the Distribution Date
shall be paid as follows:
 
(1)  The awards in effect as of the Distribution Date for the 2004 - 2006
performance measurement period shall be deemed earned based on the Alltel Board
of Directors' or appropriate committee thereof reasonable estimate, as of the
Distribution Date, of the actual performance level of such period. If earned,
each such Spinco Individual shall be entitled to a pro rata award, the amount of
which shall be calculated based on (i) the number of days in the period
commencing on January 1, 2004 and ending on the Distribution Date out of the
total number of days in the performance measurement period and (ii) his or her
average base compensation during such period.
 
(2)  The awards in effect as of the Distribution Date for the 2005 - 2007
performance measurement period shall be deemed earned at the target performance
level. Each such Spinco Individual shall be entitled to a pro rata award, the
amount of which shall be calculated based on (i) the number of days in the
period commencing on January 1, 2005 and ending on the Distribution Date out of
the total number of days in the performance measurement period and (ii) his or
her average base compensation during such period.
 
(3)  The Spinco Individuals shall not be eligible to receive any awards under
the Alltel Corporation Long-Term Performance Incentive Compensation Plan with
respect to performance measurement periods beginning on or after January 1,
2006.
 
(4)  The amounts described in this Section 7.01(b) shall be paid by Alltel in
cash (subject to applicable deferrals, deductions and tax withholdings) by the
Distribution Date.
 
(c)  Compliance with Section 409A of the Code. To the extent practicable, all
incentive awards shall be paid in such a manner as to avoid the adverse
consequences of section 409A of the Code.
 
7.02.  Stock Options. 
 
(a)  Vested Options. To the extent that a Spinco Individual is holding an award
consisting of an Alltel option that is vested and outstanding as of the
Distribution Date, that Spinco Individual shall be treated as experiencing a
separation from service from, or otherwise terminating employment with, Alltel.
Any such Alltel option shall expire unless it is exercised within the time
provided in the option itself.
 
(b)  Unvested Options. To the extent that a Spinco Individual is holding an
award consisting of an Alltel option that is not vested as of the Distribution
Date, that option shall be cancelled as of the Distribution Date and replaced by
restricted shares of Company common stock in accordance with the terms of
Section 8.10(e) of Spinco Disclosure Letter to the Merger Agreement.
 
7.03.  Restricted Stock. Each Alltel Restricted Share award outstanding under
the 1998 Equity Incentive Plan and held by a Spinco Individual as of the
Distribution Date shall become fully vested on the Distribution Date.
 
7.04.  Other Plans. Spinco shall not assume any obligations, liabilities,
sponsorship, administration or assets of or with respect to the Alltel
Corporation 1991 Stock Option Plan, Alltel Corporation 1994 Stock Option Plan,
Alltel Corporation 1998 Equity Incentive Plan, Alltel Corporation 2001 Equity
Incentive Plan, Alltel Corporation Performance Incentive Compensation Plan,
Alltel Corporation Long-Term Performance Incentive Compensation Plan, Change in
Control Agreements, Alltel Corporation Supplemental Executive Retirement Plan
and Alltel Split Dollar Insurance Arrangement.
 
ARTICLE 8
 
EXECUTIVE BENEFITS
 
8.01.  Establishment of Mirror Benefit Restoration Plan.
 
(a)  Establishment. Prior to the Distribution Date, Spinco shall establish, or
cause to be established, a plan for Spinco Employees, the provisions of which
shall be substantially identical to the provisions of the Benefit Restoration
Plan (the "Spinco Restoration Plan").
 
(b)  Transfer of Obligations/Liabilities. Effective as of the date of
establishment of the Spinco Restoration Plan, the obligations and liabilities
with respect to Spinco Employees under the Benefit Restoration Plan shall be
transferred to and assumed by the Spinco Restoration Plan.
 
8.02.  Establishment of Mirror Supplemental Medical Reimbursement Plan.
 
(a)  Prior to the Distribution Date, Spinco shall establish, or cause to be
established, a plan for Spinco Employees and Spinco Individuals, the provisions
of which shall be substantially similar to the provisions of the Supplemental
Medical Reimbursement Plan (SMRP) (the "Spinco SMR Plan").
 
(b)  Effective as of the date of establishment of the Spinco SMR Plan, the
obligations and liabilities incurred on or prior to such date with respect to
Spinco Employees and Spinco Individuals under the Supplemental Medical
Reimbursement Plan (SMRP) shall be and remain the sole responsibility of the
Supplemental Medical Reimbursement Plan (SMRP).
 
8.03.  Executive Deferred Compensation Sub-Plan. Prior to the Distribution Date,
Alltel shall transfer, or cause to be transferred, the plan sponsorship,
liabilities and administration of the Executive Deferred Compensation Sub-Plan
to Spinco and shall transfer cash to the general funds of Spinco in an amount
sufficient to provide for the payment of all benefits due under the sub-plan
(assuming for purposes of calculating this amount only, that all benefits shall
be payable in a single lump sum on the Distribution Date).
 
8.04.  1998 Management Deferred Compensation Sub-Plan. Prior to the Distribution
Date, Alltel shall transfer, or cause to be transferred, the plan sponsorship,
liabilities and administration of the 1998 Management Deferred Compensation
Sub-Plan to Spinco and shall transfer cash to the general funds of Spinco in an
amount sufficient to provide for the payment of all benefits due under the
sub-plan (assuming for purposes of calculating this amount only, that all
benefits shall be payable in a single lump sum on the Distribution Date).
 
ARTICLE 9
 
GENERAL AND ADMINISTRATIVE PROVISIONS
 
9.01.  Sharing of Participant Information. Alltel and Spinco shall share, with
each other and their respective agents and vendors (without obtaining releases)
all participant information necessary for the efficient and accurate
administration of each employee benefit plan of Alltel and Spinco, as permitted
by applicable law and subject to applicable laws on confidentiality.
 
9.02.  Cooperation. The AT Co. Group and Spinco Group shall cooperate fully with
each other on any issue relating to the transactions contemplated by this
Agreement.
 
9.03.  Fiduciary Matters. AT Co. Group and Spinco each acknowledge that actions
required to be taken pursuant to this Agreement may be subject to fiduciary
duties or standards of conduct under ERISA or other applicable law, and no party
shall be deemed to be in violation of this Agreement if it fails to comply with
any provisions hereof based upon its good faith determination that to do so
would violate such a fiduciary duty or standard.
 
9.04.  Consent of Third Parties. If any provision of this Agreement is dependent
on the consent of any third party (such as a vendor) and such consent is
withheld, the AT Co. Group and Spinco Group shall use their reasonable best
efforts to implement the applicable provisions of this Agreement to the full
extent practicable. If any provision of this Agreement cannot be implemented due
to the failure of such third party to consent, the AT Co. Group and Spinco Group
shall negotiate in good faith to implement the provision in a mutually
satisfactory manner. 
 
9.05.  Distribution Agreement. This Agreement shall be incorporated by reference
into the Distribution Agreement and, in addition to Section 9.07, all provisions
of the Distribution Agreement, including the survival and indemnification and
miscellaneous provisions, shall apply with equal force to this Agreement except
as specifically provided in this Agreement.
 
9.06.  Service Provider Contracts.
 
(a)  Service Provider Contracts. Alltel shall use its reasonable best efforts to
cause each service provider (including third-party administrator, recordkeeper
and trustee) with respect to any plan or program assumed or mirrored by Spinco
(including the Alltel Comprehensive Plan of Group Insurance, Alltel Corporation
Long Term Disability Plan, Income Advantage Plan (POP), Group Accident Plan or
Special Insurance Plan for Former Allied Telephone Profit Sharing, Alltel
Corporation Pension Plan, Alltel Corporation 401(k) Plan, Alltel Corporation
Profit Sharing Plan, and Supplemental Medical Reimbursement Plan (SMRP)) in
existence as of the Beginning Date to enter into an agreement with Spinco with
substantially similar terms and conditions as provided to Alltel Such terms and
conditions shall include the financial and termination provisions, performance
standards, methodology, auditing policies, quality measures, reporting
requirements and target claims. The Spinco Group shall use its reasonable best
efforts to cooperate with Alltel in such efforts, and the Spinco Group shall not
perform any act, including discussing any alternative arrangements with any
third party, that would prejudice Alltel's efforts. If it becomes reasonably
likely that Alltel will not be successful in negotiating contract language with
a third-party administrator that will permit compliance with the foregoing
provisions of this Section 9.06(a), Alltel shall so notify Spinco promptly, and
after such notification, the Spinco Group shall be released from the restriction
contained in the immediately preceding sentence. In addition, notwithstanding
any other provision of this Agreement, the Distribution Agreement or any other
agreement between the parties hereto, Spinco shall not be required, or be deemed
to be required, to establish a benefit plan, policy, program, practice or
arrangement that it is not able to insure or administer or contract for
insurance or administration on substantially similar terms and conditions as the
Alltel benefit plans, policies, programs, practices or arrangements.
 
(b)  Insurance and HMO/PPO Agreements. Alltel shall use its reasonable best
efforts to cause each HMO, PPO, and insurance carrier that provides benefits
under any plan or program assumed or mirrored by Spinco (including the Alltel
Comprehensive Plan of Group Insurance, Alltel Corporation Long Term Disability
Plan, Income Advantage Plan (POP), Group Accident Plan or Special Insurance Plan
for Former Allied Telephone Profit Sharing) in existence as of the Beginning
Date to provide coverage to Spinco Individuals on terms that are substantially
similar to the terms and conditions provided to Alltel, in each case, through
December 31, 2006, or such other date on which the parties may agree. Such terms
and conditions shall include the financial and termination provisions. The
Spinco Group shall use its reasonable best efforts to cooperate with Alltel in
such efforts, and the Spinco Group shall not perform any act, including
discussing any alternative arrangements with any third-party that would
prejudice Alltel's efforts. If it becomes reasonably likely that Alltel will not
be successful in negotiating contract language that will permit compliance with
the foregoing provisions of this Section 9.06(b), Alltel shall so notify Spinco
promptly, and after such notification, the Spinco Group shall be released from
the restriction contained in the immediately preceding sentence. In addition,
notwithstanding any other provision of this Agreement, the Distribution
Agreement or any other agreement between the parties hereto, Alltel shall not be
required, or be deemed to be required, to maintain a benefit plan, policy,
program, practice or arrangement that it is not able to insure or administer or
contract for insurance or administration on substantially similar terms and
conditions as the Alltel benefit plans, policies, programs, practices or
arrangements prior to the Distribution Date.
 
9.07.  Indemnification.
 
(a)  By Spinco. In addition to any indemnity in any other Transaction Agreement,
Spinco shall indemnify, defend and hold harmless the AT Co. Indemnitees from and
against all Indemnifiable Losses arising out of or due to (i) the transfer of
assets and liabilities as provided under this Agreement, (ii) any administrative
errors or administrative failures of any member of the Spinco Group regarding
the Spinco employee benefit plans, policies, and compensation programs or (iii)
claims for benefits by any person under the Spinco employee benefit plans,
policies, and compensation programs; provided, however, the forgoing indemnity
shall not apply in any case or circumstance to the extent (i) involving a
fiduciary violation under ERISA against any member of the AT Co. Group or any of
its agents or fiduciaries or (ii) any member of the AT Co. Group or any of its
agents or fiduciaries has been negligent, acted with willful misconduct, engaged
in fraud or embezzlement or violated any applicable law.
 
(b)  By Alltel. In addition to any indemnity in any other Transaction Agreement,
Alltel shall indemnify, defend and hold harmless the Spinco Indemnitees from and
against all Indemnifiable Losses arising out of or due to (i) the transfer of
assets and liabilities as provided under this Agreement, (ii) any administrative
errors or administrative failures of any member of the At. Co. Group regarding
the Alltel employee benefit plans, policies, and compensation programs and which
has an impact on the expected benefits under, or compliance with any law of, the
Spinco employee benefit plans, policies, and compensation programs, (iii) claims
for benefits by any person under the Spinco employee benefit plans, policies,
and compensation programs attributable to any foregoing administrative errors or
administrative failures of any member of the At. Co. Group, or (iv) any
liabilities and obligations pertaining to any person or entity to the extent not
expressly assumed by Spinco under this Agreement; provided, however, the
forgoing indemnity shall not apply in any case or circumstance to the extent (i)
involving a fiduciary violation under ERISA against any member of the Spinco
Group or any of its agents or fiduciaries or (ii) any member of the Spinco Group
or any of its agents or fiduciaries has been negligent, acted with willful
misconduct, engaged in fraud or embezzlement or violated any applicable law.
 
The foregoing indemnities under subsections (a) and (b) shall apply to any claim
formally presented in writing to the other party before the first anniversary of
the Distribution Date.
 
 





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Employee Benefits Agreement to
be duly executed as of the day and year first above written.
 

 
ALLTEL CORPORATION
         
By:  /s/ Scott T. Ford            
 
Name: Scott T. Ford 
 
Title: CEO & President
         
ALLTEL HOLDING CORP.
     
Name: /s/ Jeffrey R. Gardner
 
Title: President







--------------------------------------------------------------------------------





